Case 21-00248-JMM         Doc 25    Filed 09/01/21 Entered 09/01/21 01:03:21         Desc Main
                                   Document      Page 1 of 3



Youngblood Law Office, PA
Kameron M. Youngblood, ISB #6273
Post Office Box 50495
Idaho Falls, Idaho 83405
E-mail: youngbloodlaw@gmail.com
Telephone: (208) 525-3328
Facsimile: (208) 525-3330

Attorney for Debtor

                               UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO


 IN RE:                                           CASE NO.: 21-00248-JMM

      HANNAH J. CAIN,                             OBJECTION TO MOTION DISMISS

 DEBTORS.


          COMES NOW, the Debtor Hannah J. Cain, and hereby objects to Trustee Patrick J. Geile’s

Motion to Dismiss for failure to attend the 341 Meeting of Creditors, based on the following:

   1. After filing bankruptcy, Debtor secured employment on a fishing vessel. The fishing vessel

departs out of Dutch Harbor in Alaska.

   2. Debtor arranged to use vessel’s sea phone to satisfy her obligations to the US Bankruptcy

Court; however, the sea phone lost signal, rendering her willing, but unable to meet those

obligations.




OBJECTION TO MOTION TO DISMISS – PAGE – 1
Case 21-00248-JMM        Doc 25     Filed 09/01/21 Entered 09/01/21 01:03:21    Desc Main
                                   Document      Page 2 of 3



   3. Counsel has made arrangements for Debtor to satisfy the attendance requirement of 11

U.S.C. Section 341(a).

       Dated: September 1, 2021.

                                      By: /s/Kameron Youngblood .
                                      Kameron M. Youngblood
                                      Attorney for Defendant




OBJECTION TO MOTION TO DISMISS – PAGE – 2
Case 21-00248-JMM        Doc 25     Filed 09/01/21 Entered 09/01/21 01:03:21          Desc Main
                                   Document      Page 3 of 3



                                    CERTIFICATE O F SERVICE

        I HEREBY CERTIFY that I served a true and correct copy of the above-listed claimant’s
Objection to Motion to Dismiss on the individuals listed below, or an attached list, by hand
delivering, mailing, with the correct postage thereon, or through electronic notification to this
parties registered with the US Courts District of Idaho CM/ECF system, on September 1, 2021:

 Patrick J Geile                              Hannah J. Cain
 PO Box 925                                   930 North Maple Grove Road, Apt. G208
 Meridian, ID 83680                           Boise, Idaho 83704

 US Trustee
 Washington Group Central Plaza
 720 Park Blvd., Ste. 220
 Boise, ID 83712
       Dated, September 1, 2021.

                                      By: /s/Kameron Youngblood .
                                      Kameron M. Youngblood
                                      Attorney for Defendant




OBJECTION TO MOTION TO DISMISS – PAGE – 3
